*93The opinion of the court was delivered by
Steele, J.
I. Under the authority of the case Harrison v. Nichols, 31 Vt., 709, it is clear that the objection to the form of the caption of the deposition of Adams was properly overruled.
II. The objection to the execution was not well taken. The statute, which was in force at the time it issued, required all executions issued by a justice for more than fifty-three dollars damages to be made returnable in one hundred and twenty days. There was a period before the statute settled into this form when executions for more than that sum were issued for sixty days, or^ one hundred and twenty, according to whether or not the judgment was rendered by confession. The statute requiring the long time applied at first only to cases arising under the new jurisdiction given to justices of peace, which before then had been limited to fifty-three dollars. But before the jurisdiction was extended, a justice might render a judgment upon confession for any sum. Such judgments not coming under the new grant of jurisdiction, the executions upon them were not within the provisions of the statute requiring them to be returnable in one hundred and twenty days. By subsequent legislation this matter was made to depend solely on the amount of the execution, without reference to the grounds upon which the judgment was rendered, and such was the law at the time the execution in question was issued. Rev. Sts., § 44, p. 174.
III. The exceptions to the charge become immaterial under the special verdict, which finds the case against the plaintiff upon grounds with respect to which no error is alleged. The plaintiff complains that there is some irregularity in this mode of trial, but we understand that it is always competent for the court to require the jury to find separately on each issue of fact presented by the evidence. This mode of practice has always been considered legitimate in this state, and in England it is usual in criminabas well as civil cases. Where the verdict is thus rendered, the case will not be remanded to the county court for a new trial unless there is, in the judgment of the supreme court, error in some branch of the case with respect to which a different verdict would alter the general result. Of course the jury should understand that each *94of their findings is to be'rendered upon due deliberation, and may become important in the ultimate disposition of the case. The county court has very properly certified to us only a brief statement of the legal points of the charge. We would not be justified in concluding that this was all which the court said to the jury or that the jury were led to regard any of their findings of fact as unimportant.
The judgment of the county court is affirmed.